UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 Commission File Number 0-30314 BONTAN CORPORATION INC (Translation of registrant’s name into English) 47 Avenue Rd., Suite 200, Toronto, Ontario, Canada M5R 2G3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Form 6-K BONTAN CORPORATION INC. July 2013 On July 31, 2013, Bontan Corporation Inc. issued the following news release: NEWS RELEASE BONTAN CHANGES ITS NAME TO PORTAGE BIOTECH INC. AND JURISDICTION TO BVI Toronto, Ontario, July 31, 2013 - Bontan Corporation Inc. (‘the Company”) (OTCBB: BNTNF) (“Bontan”) is pleased to announce that its application to move its jurisdiction to the British Virgin Islands (“BVI”) from Ontario has been approved. The Company will continue as a BVI corporation under the new name Portage Biotech Inc (“Portage”). The Company continues to have reporting obligations under the Ontario Securities Act and under the US Securities and Exchange Act as a foreign reporting issuer. Its securities will continue to trade on the Over the Counter Bulletin Board of NASDAQ under the existing symbol: BNTNF. The Company is in the process of applying for a new CUSIP number and filing the necessary documents with FINRA (Financial Industry Regulatory Authority) to register its new name, new industry code and new trading symbol to reflect its new business direction. As previously announced, on June 4, 2013, the board of directors of Portage is comprised of Dr. Declan Doogan, Dr. Gregory Bailey, Mr. James Mellon and Mr. Kam Shah.Dr. Doogan is the new Chief Executive Officer, Mr. Shah is the Chief Financial Officer and Dr. Bailey is the Chairman of the Board. Portage has an operating subsidiary - Portage Pharma Ltd. (“PPL”). PPL holds an exclusive licence in non-oncology fields under patents granted in the USA, Australia, Israel and New Zealand and patents applied for in Japan and Canada. PPL has an exclusive worldwide licence in non-oncology fields and the know-how relating to the Antennapedia protein transduction technology developed by Trojantec. Antennapedia (“Antp”) is an unusual protein that allows for the delivery of drugs right into a cell and even into the nucleus which is often the desired site of action. This protein coupled with a drug may even cross the blood brain barrier. Many diseases are due to flawed or deficient gene function or missing enzymes. Genes may be regulated through the direct delivery of biologically active molecules using Antp-based products. These products could restore or normalize gene function or replace missing or defective protein products. Other diseases have treatment but the drug cannot get into the nucleus or into the cell where they are needed and Antp could be a transformative delivery system. PPL is developing a research pipeline of Antp-based drug candidates and is evaluating their function and potential as new therapeutic agents for a variety of non-oncology indications. PPL currently has nine biotech professionals acting as consultants. They are led by Dr. Bruce Littman as Chief Executive Officer and President, and Dr. Frank Marcoux as Chief Scientific Officer. They report to the Board of Directors of PPL which is headed by Dr. Declan Doogan. Drs. Littman, Marcoux and Doogan have over 60 years of combined experience in the financing and development of new drugs and have been associated with major pharmaceutical companies in executive positions. PPL plans on streamlining its drug development process through contract research organizations. This strategy offers the benefit of fast delivery, a higher level of efficiency and lowered costs associated with drug development. The following are the backgrounds of the new management and Board members: Gregory Bailey M.D. is a co-founder of Ascent Healthcare Solutions, the number one re-processor of used surgical equipment; VirnetX Inc., an internet security company (VHC: AMEX); and Duramedic Inc., a medical products company. He is a former financier and director of Medivation Inc. (MDVN: NASDAQ) from 2005 to 2012. Declan Doogan M.D. was the previous CEO and Head of R&D at Amarin Inc. (AMRN:NASDAQ) and the former Head of Worldwide Drug Development at Pfizer Inc. He has held Visiting Professorships at Harvard School of Public Health, Glasgow University Medical School and Kitasato University (Tokyo). He sits on the boards of Pulmonary Vascular Research Institute UK, Sosei (Japan Biotech), Trojantec (UK, oncology) and Spinifex (Melbourne). He continues to provide medical advice to Amarin Inc. Jim Mellon: Jim holds directorships in a number of publicly quoted companies, many of which are in the biopharma sector including Miraculins, Plethora Solutions, and the Summit Corporation. He is also chairman of AIM listed Port Erin Biopharma Investments, a fund specialising in biopharma investments and is the author of the best-selling book “Cracking the Code” which charts the developments within the biotech industry. Jim’s other listed company directorships include chairman of Manx Financial Group and Speymill, co-chairman of both Regent Pacific Group and West African Mining Corporation, and a board member of Brazilian Gold Corporation, Charlemagne Capital and Condor Resources. Bruce H. Littman, M.D., has over 30 years of research and drug development experience.He was Vice President and Global Head of Translational Medicine in Pfizer and also has a strong academic background in immunology, rheumatology and inflammation.His skill set is particularly suited to developing de-risking strategies and using an understanding of how drugs behave in the body to evaluate early drug candidates. He has an excellent track record in early clinical development. After retiring from Pfizer at the end of 2007 he became an independent consultant.Prior to that, he served for 13 years on the faculty of Virginia Commonwealth University’s Medical College of Virginia. He is an author and co-editor of “Translational Medicine and Drug Discovery” published in 2011 by Cambridge University Press. Frank W. Marcoux, Ph.D. has over 25 years of pharmaceutical company and academic research experience. He was the VP of Quantitative and Innovative Medicine in Worldwide Development at Pfizer and former VP of Worldwide Discovery Biology Discipline Head until 2008 when he became an independent consultant. Previously he worked for Parke-Davis Pharmaceutical Research for seventeen years. Dr.
